Citation Nr: 0321336	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  02-07 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for left hip and left 
leg as secondary to service-connected residuals of a shell 
fragment wound of the right hip and right leg.

2.  Entitlement to service connection for low back condition 
as secondary to service-connected residuals of a shell 
fragment wound of the right hip and right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from July 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

A June 2001 history and physical narrative of the appellant's 
private care provider, E. Morris, M.D., reflects that the 
appellant presented with a complaint of upper and lower back 
pain for four weeks, and related that he had experienced a 
lot of trouble with his right hip and leg, where he sustain a 
shell fragment wound while serving in Vietnam.  The report 
reflects that Dr. Morris rendered diagnoses of thoracic 
sprain and strain, lumbar sprain and strain, and sprain and 
strain of lumbosacral joint, ligament.  Dr. Morris opined 
that the appellant's "back problems are directly or 
indirectly related to the leg injury."

A VA examination conducted in November 2001, reported 
complaints of constant pain of the right hip, and 
intermittent pain of the left hip, as well as increasing pain 
in the lumbar spine.  X-rays of the left hip indicated no 
significant abnormality.  X-rays of the right hip reported a 
metallic foreign body within the soft tissues anterior to the 
proximal right femur.  The diagnoses were status post 
penetrating injury to the right hip with retention of a 
foreign body without degenerative joint disease, and a normal 
left hip by x-ray.  The examination report does not reflect 
that the appellant's left leg was examined.  X-rays of the 
lumbar spine indicated mild degenerative disc disease of the 
lumbosacral spine.  The diagnosis was mild degenerative disc 
disease of the lumbar spine.  The examiner opined that 

due to no significant [degenerative joint 
disease] of either hips (sic), do not 
feel as though the retention of foreign 
body has resulted in degenerative disc 
disease of lumbar spine.  Would attribute 
to degenerative changes due to normal 
wear and tear during the aging process.

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2002).  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has stated that when a service-connected 
disorder causes an increase in disability to a 
nonservice-connected condition, such an increase is to be 
treated as if service-connected.  In such cases, the 
appellant shall be compensated for the degree of disability, 
but only that degree, over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); see also, Boyer v. West, 12 Vet. App. 
142, 144 (1999).

Accordingly, the case is REMANDED for the following:

1.  The claims file should be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the new 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied, to include full compliance 
with the decision in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

2.  Thereafter, the appellant should be 
afforded a VA examination by an 
orthopedist.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Following a review of the medical 
records, the examiner should state 
whether any diagnosed back disorder, left 
hip disorder, and/or left leg disorder, 
is related to the appellant's 
service-connected right hip and/or right 
leg shell fragment wound residuals.  The 
examiner should also state whether any 
diagnosed back disorder, left hip 
disorder, and/or left leg disorder, is 
aggravated by his service-connected right 
hip and/or right leg shell fragment wound 
residuals.  A complete rationale for all 
opinions should be provided.  Any report 
prepared should be typed.

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2002).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the above development is 
complete, the RO shall review the 
additional developmental evidence and any 
additional evidence submitted by the 
appellant.  If the benefits sought remain 
denied, a supplemental statement of the 
case should be issued, and the appellant 
and his representative should have an 
opportunity to respond thereto.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  No 
action is required by the appellant until he receives further 
notice; however, he may present additional evidence or 
argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



